DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-

Claims 26-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Welby-Sellenriek et al.(J. of Clinical Micro.)(Non-Patent Ref. 13, IDS dated 1/15/19)(with evidence from the BacT/ALERT Manual (Non-Patent Ref. 7, IDS dated 1/15/19)) in view of Mermel et al. (Annals of Internal Medicine)(Non-Patent Ref. 11, IDS dated 1/15/19); Kermani (US 2003/0109798)(US Pub. Ref. 4, IDS dated 1/15/19) and Liu et al.(US 6,388,750)(US Pat. Ref. 20, IDS dated 1/15/19).
With respect to claim 26, the reference of Welby-Sellenriek et al. discloses a device and method for the detection of a pathogen in a biological fluid sample comprising the steps of; determining the volume of said sample in a plurality of sample containers comprising said sample and a growth medium (Blood culture processing, page 1166) using a sample volume sensor device (weight sensor), incubating said sample (Blood culture processing, page 1166), and monitoring one or more parameters in said incubated sample indicative of growth of said pathogen (Blood culture processing, pages 1166-1167).  Welby discloses the BacT/ALERT and BACTEC systems, which are both systems for detecting a pathogen in a sample. The BacT/ALERT and BACTEC systems monitor for organism growth by checking for elaboration of CO2 with a colorimeteric (BacT/ALERT) or a fluorescent (BACTEC 9240) sensor, p. 1166, col. 1, ¶1-2. Welby utilizes the BacT/ALERT system according to the manufacturer’s standard instructions, p. 1166, col. 2, ¶4. While Welby does not elaborate on these instructions, such art standard instructions for the BacT/ALERT device are evidenced as discussed above within the BacT/ALERT Manual.  Welby further teaches the use of a plurality of sample containers 
While the reference of Welby-Sellenriek et al. discloses determining the volume of sample in the sample container including the growth medium (Blood culture processing, page 1166), Claim 26 differs by reciting that the sample volume is automatically determined to be within a specification or not and a user is alerted with respect to sample being outside the volume specifications and responding to a user instruction based on the user alter.
When culturing blood samples in automated detection systems such as those disclosed in the reference of Welby-Sellenriek et al., the reference of Mermel et al. discloses that the volume of blood sample is the most important single factor governing the sensitivity of the blood cultures (1st. column, second paragraph, page 270).
The reference of Kermani discloses that is it known in the art of automated analysis to monitor the volume of a sample and provide an error message if the sample is inadequate for performing a desired assay (See paragraph [0037]).
The reference of Liu et al. discloses that it is known in the art of biological sample collection to automatically interrogate the volume of the collected sample (col. 1, lines 12-14; col. 2, lines 58-61; col. 3, lines 7-17; col. 4, lines 24-33).
In view of these teachings, when performing a blood culture test as disclosed by the reference of Welby-Sellenriek et al., it would have been obvious to one of ordinary skill in the art to automatically determine the amount of sample collected prior to the automated culture process for the known and expected result of identifying any samples that do not include a desired optimal sample volume.  Automation of the step reduces the need for a laboratory worker to determine the proper value while minimizing waste within the detection system.  Additionally, 
With respect to claim 27, whether the volume sensor is provided in analysis section or external of the analyzer of the primary reference would have been merely an obvious matter in design choice while providing the sample volume determination required of the primary reference.
With respect to claim 28, the reference of Welby-Sellenriek et al. discloses the step of determining the volume of said sample comprises; placing said container in a sample volume sensor (scale for weighing) (Blood culture processing, page 1166) separate from said incubation and measurement module.
With respect to claims 29 and 31, the structure encompassed by the combination of the references as discussed above with respect to claim 26 would include a computer and keyboard as an interface with the user.
With respect to claim 30, in the absence of further positively recited structure, the structure encompassed by the combination of the references as discussed above with respect to .

Terminal Disclaimer
The terminal disclaimer filed on 10/22/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 7,604,985 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Claim Rejections
	Claim Rejections Under 35 USC 103
With respect to the rejection of claims 26-31 under 35 USC 103 over Welby-Sellenriek et al.(J. of Clinical Micro.)(Non-Patent Ref. 13, IDS dated 1/15/19)(with evidence from the BacT/ALERT Manual (Non-Patent Ref. 7, IDS dated 1/15/19)) in view of Mermel et al. (Annals of Internal Medicine)(Non-Patent Ref. 11, IDS dated 1/15/19); Kermani (US 2003/0109798)(US Pub. Ref. 4, IDS dated 1/15/19) and Liu et al.(US 6,388,750)(US Pat. Ref. 20, IDS dated 1/15/19), Applicants argue that the rejection is improper for the following reasons:
i) None of the cited reference disclose or suggest a module that is in communication with a weight variation sensor from which a volume determination is made. None of the cited reference disclose or suggest such a module that determines specifically that the sample volume, determined from a weight variation sensor is above specification, below specification or within specification.

ii) In the Response to Arguments the Examiner states that the applicants have distinguished the references individually and not based on their combination. Applicant disagrees with this characterization of the prior arguments. The Examiner conceded the limits of what Welby discloses (“Welby does not disclose each and every specific task required of claim 26 and/or the automated interface for determining the sample volume and related task based on volume determination.”). See page 10 of the Office Action citing In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981) in support. Given that statement, applicant is certainly permitted to point out why the cited secondary references (Mermel, Kermani, and Liu) do not remedy the noted deficiencies of the primary reference. This is not attacking the references individually as the Examiner asserts. As the CAFC stated in Keller.
As characterized by appellant, the Cywinski affidavit offered as objective evidence of non- obviousness "concerns itself mainly with the question of whether the Walsh et al article suggest [sic] the use of digital timing in a cardiac pacer...." But one cannot show nonobviousness by attacking references individually where, as here, the rejections are based on combinations of references. In re Young, 56 CCPA 757, 403 F.2d 754, 159 USPQ 725 (1968). Moreover, as set forth above, the test is not whether a suggestion to use digital timing in a cardiac pacer is found in Walsh (which was the test applied by Dr. Cywinski), but rather what Keller in view of Walsh and what Berkovits in view of Walsh would have suggested to one of ordinary skill in the art. (emphasis).
See In re Keller, 642 F.2d at 426.
Therefore, it is entirely appropriate for applicant to point out the deficiencies in the secondary references that do not lead the skilled person to modifications of Welby that would render claim 26 obvious. This is not attacking the references individually. Mermel certainly does not disclose or suggest using a weight variation sensor to determine if the volume of a sample is greater than, less than or within a volume specification. Mermel makes a study of low volume blood cultures but does not suggest to the skilled person to determine if the volume is above, below or within a target specification when collecting a sample. See page 270 of Mermel. Similarly, Kermani does not disclose or suggest a module that provide an indication if fill level is below, above or within specification. Kermani uses volume to determine certain sample characteristics. Kermani does not make the determination if the volume is outside the specification. See paragraph [0037] of Kerman. Therefore, if the sample is outside specification, Kermani teaches the skilled person to not proceed with the analysis. Also, Liu does not disclose of suggest making a calculation of blood volume and then making a determination as to whether the blood volume is above a target volume, below a target volume or within a target volume. Liu uses the volume measurement for sample allocation, not for ascertaining further processing of the sample. See Col. 5,11. 43-51 of Liu.
None of the references, in the aggregate, teach the claimed system which makes a volume determination from a weight variation and, then determines if the sample is below specification, above specification or within specification to inform further processing. It is for this reason that amended claim 26, and the claims that depend therefrom (claims 27-31) are not obvious from Welby (with evidence from the BacT/AFERT Manual (Non-Patent Ref. 7, IDS dated 1/15/19)) (“BACT/ALERTMANUAL ”) in view of Mermel, Kermani, and Liu. The Examiner is respectfully requested to withdraw this rejection.

In response to i) and ii) above, the Examiner maintains that the rejections of record are proper for the following reasons:
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, Applicants emphasize the deficiencies of each of the references involved in the combination of the references.  While Applicants are allowed to attack the references individually as argued above, Applicants’ comments are silent as to why the combination of the references as discussed in the prior art rejection of record would not have led one of ordinary skill in the art to arrive at the claimed invention.  Specifically, the reference of Welby clearly discloses the use of sample weight to calculate sample volume in each sample container.  The references of Mermel, Kermani and Liu were cited to address the differences in the claims.  Specifically, the reference of Mermel addresses the automation of sample determination and the importance of sample volume (first column, second paragraph, page 270).  The reference of Kermani addresses automated sample volume determination and user interfacing with an error message if the sample is inadequate for performing a desired assay (¶[0037]).  Additionally, the reference of Liu et al. addresses the automation of sample volume (col. 1, lines 12-14; col. 2, lines 58-61; col. 3, lines 7-17; col. 4, lines 24-33).  Note, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, in view of the cited references, one of ordinary skill in the art would have recognized that the sample weight determination could be automated and that sample volume is a critical element when monitoring blood samples as evidenced by the reference of 
Finally, the fact that claim 26 requires the weight variation sensor to determine the weight of the sample container prior to the addition of the sample is not persuasive for the following reasons:  First, one of ordinary skill in the art could have easily automated the system to include determination of the pre-sample weight of the container.  Either way the pre-sample weight would be required to determine the sample volume.  Second, Applicants’ own invention states that the language encompassed by claim 26 does not require actually weighing the container in the system since claim 30 recites that the weight can be predetermined and stored on a barcode.  Note, providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art (MPEP 2144.04, III).
For these reasons the Examiner maintains that claims 26-31 are obvious over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB